MEMORANDUM OPINION
BUSSEY, Judge.
The petitioner herein, William Edward Broaddrick, has filed an application for post conviction review of his trial in the District Court of McIntosh County, Case No. 12,250, wherein he was convicted of a felony, and his punishment assessed at six years in the state penitentiary, asserting that he was denied his right to appeal at public expense and his right to be represented by court-appointed counsel. To this petition a Response with affidavits attached was duly filed, and this cause was submitted upon the petition, responses and brief of the respective parties.
From an examination of the pleadings, affidavits and briefs, we are of the opinion that William Edward Broaddrick was not denied any right relating to an appeal within the time originally granted by the trial court, or any valid extension thereof, and that the relief prayed for should be, and the same is hereby, denied.
NIX, P. J., and BRETT, J., concur.